                                                                                                     DISTRICT OF OREGON
                                                                                                            FILED
                                                                                                          August 14, 2019
                                                                                                 Clerk, U.S. Bankruptcy Court



        Below is an order of the court.




                                                                          _______________________________________
                                                                                    PETER C. McKITTRICK
                                                                                    U.S. Bankruptcy Judge




                                       UNITED STATES BANKRUPTCY COURT
                                              DISTRICT OF OREGON

In re                                            )
                                                 )               CaseNo. ____1_9-_3_2_13_9_-~pc_m
                                                                                               __ 1_3___
Christopher Cormack Inman
                                                 )
                                                 )
                                                 )               CONFIRMATION HEARING DATE: __-=O-=.;8/c....:.1..::..;6/....:;..19-=--_
                                                 )
                                                 )               ORDER CONFIRMING PLAN
                                                 )               AND RESOLVING MOTIONS
~D~e~bt~o~r(~s~)________________________________ )




      The debtor's plan having been provided to creditors and the Court having found that it complies with 11 USC
§ 1325, now, therefore IT IS ORDERED:

1. Debtor's plan (Docket # __8_) is confirmed, and all relief requested in the plan is granted. All references to the plan
are to the plan as modified by any amendment shown in 114 below.

2. Pursuant to 11 USC §522(f)(1), the following liens are avoided [listed alphabetically, and only one per line, including
each creditor's name, service address, and lien type (e .g., judicial lien or non-purchase money security interest)]:




1350.17 (12/1/2017)                           Page 1 of 2               [Note: Printed text may not be stricken]



                            Case 19-32139-pcm13             Doc 17        Filed 08/14/19
3. Per the filed Application for Compensation (LBF 1305) and, if applicable, the Fees and Expenses Itemization
Through                (LBF 1306), compensation to debtor's counsel of attorney fees of $ 3450.00          and
expenses of $     0.00       , of which $ 1000.00   has been paid, leaving $        2450.00      to be paid as
funds become available per plan ~ 4(c) .

4. Debtor has moved to amend the plan by interlineation as follows, which amendments are allowed and become
part of the confirmed plan :




5. The terms of this order are subject to any objection filed within 21 days by [listed alphabetically, and only one per
line, including each creditor's name, service address):




Additional Provisions, if any:




                                                         ###

                  8/2/19
I certify that on _ _ _ _ _ I provided this Order to the Trustee for submission to the court.



                                                                       lsi Sean M. Neary
                                                                       Debtor or Debtor's Attorney


          /s/_
Approved: _  J._
               Troutman
                 _ _ _ _for
                         __ Wayne
                             ___  Godare
                                   __
                          Trustee




1350.17 (12/1/2017)                          Page 2 of 2             [Note: Printed text may not be stricken]



                            Case 19-32139-pcm13            Doc 17      Filed 08/14/19
